DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, claims 9-17 in the reply filed on 2/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Therefore, Claims 1-8 are withdrawn without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation, “the deposition rate,” "the stored substrate," “the drive mechanism” and “the holding system” are not defined by the claims and therefore there is insufficient antecedent basis for these limitation in the claim.
Claim 9 requires “the cathode” which should more reasonably be “the hollow cathode”
Claim 9 requires “the system” which should more reasonably be “the vacuum multi-plasma-jet system”
Claim 9 requires “monitor its surface temperature” however, this should be more appropriately “monitor a surface temperature of the hollow cathode”
Claim 10 recites the limitation “the vacuum chamber" and there is insufficient antecedent basis for these limitation in the claim.
Claim 11 requires “A device” in preamble but should more reasonably be “The device”
Claim 12 recites the limitation “the moving of the substrate" and “the distance” and there is insufficient antecedent basis for these limitation in the claim.
Regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 15 recites the limitation “the output part" and “the operating tube” and there is insufficient antecedent basis for these limitation in the claim.

Dependent claims do not cure the deficiencies of the claims from which they depend and are therefore similarly rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication by Smiljanic in view of Barankova (Effect of gas and cathode material on the r.f. hollow cathode reactive PVD).
Claim 9:  Smiljanic discloses a device for deposition rate of film deposition in a vacuum multi-plasma-jet system utilizing plasma-chemical reactions in an active discharge zone (0033, regarding vacuum chamber) wherein the system comprises at least one row of plasma nozzles having working tubes terminated by a hollow cathode (Figure 6 and accompanying text), wherein an output of the cathode is located at an upper part of a substrate holder with the stored substrate (figure 6), the device comprising: a connected a voltage source, controller, holding system and driving mechanism as claimed (0044, Figure 4-6, and accompanying text).  Smiljanic discloses using the controller to control the temperature of the cathode (0022); however, fails to disclose the means of contactless temperature measurement directed to an 
 As for the intended use of the apparatus, i.e. the deposition rate, chemical reactions in an active discharge zone, etc., It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 10:  Barankova discloses an openings in a housing of the vacuum chamber, the openings are located on the same plane as the hollow cathodes of the plasma nozzles; wherein the openings further comprise transparent apertures equipped with the means of contactless 
temperature measurement outside the vacuum chamber (Figure 1).   Modifying Smiljanic to use the window and pyrometer outside the chamber would have been obvious as predictable.
	Claim 17:  Barankova discloses a contactless IR pyrometer as claimed.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smiljanic in view of Barankova taken collectively with US Patent Application Publication 20110220143 by Buske et al.
Claims 11-12:  Smiljanic in view of Barankova discloses all that is taught above and Smiljanic discloses a plurality hallow cathodes (Figure 6, 0051 related to any number of hollow cathodes); however, fails to disclose the plurality of rows.  However, Buske also discloses using a plurality of hollow cathodes and discloses it is known in the art to provide a plurality of rows of hollow cathodes, wherein the rows are mutually offset from eachother (0007).  Buske discloses arranging the plurality of cathode nozzles such that they are arranged to provide a uniform treatment and therefore determination of the location and relationship of the nozzles would have been obvious to one of ordinary skill in the art.   It would have been an obvious matter of design choice to determine the distance between the nozzles, since such a modification would have involved a mere change in the size, shape and location of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.  It has been held that rearranging parts of an invention only involves routine skill in the art.  In re Japikse, 86 USPQ 70.  As for the intended use of the apparatus, i.e. the deposition rate, chemical reactions in an active discharge zone, etc., It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

	Claim 13:  Smiljanic discloses adjacent plasma nozzles are positioned in an oblique direction with respect to the substrate such that the intersection of the line extending 
through their longitudinal axes lies in the plane of the deposited substrate (Figure 6 and accompanying text).   

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smiljanic in view of Barankova and Buske and taken with US Patent 5298835 by Muehlberger et al.
Smiljanic in view of Barankova and Buske discloses all that is taught above; however, fails to disclose the cooler as claimed.  However, Muehlberger, also teaching a plurality of hollow cathodes for deposition (abstract), discloses including water cooler for each hollow cathode (figure 3 and accompanying text, column 4, lines 21-45).  Muehlberger discloses including the cooler for proper operation of the plasma system and therefore using a cooler would have been obvious as predictable.  Muehlberger discloses a coolant flows connected to the voltage source via insulator (i.e. protective resistor), see Figure 4, part 172 insulator nut.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the cooling system as suggested by Muehlberger to reap the benefits of providing proper operation of the hollow cathode plasma deposition system. Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claim 15:  Muehlberger discloses the output part for the working gas overlaps the lower edge of the cooler (See Figure 3 and Figure 5 and accompanying text). 
Claim 16:  Muehlberger discloses an insulating cover (figure 5, parts 174, 160).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DAVID P TUROCY/Primary Examiner, Art Unit 1718